criminal record that worked to his extreme detriment.     See Edwards v.

                State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996). Accordingly, we

                            ORDER the judgment of the district court AFFIRMED. 2




                                                                     J.
                                       Gibbons


                                               J.                                     J.
                Douglas


                cc: Thomas L. Stockard, District Judge
                      Robert E. Estes, Senior Judge
                      Stephen D. Laxalt
                      Churchill County District Attorney/Fallon
                     Attorney General/Carson City
                      Churchill County Clerk




                      2 We rescind the order for a supplemental record on appeal as the
                record on appeal filed on May 8, 2013, contains the documents necessary
                for this court's review.

                      We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A